

REINSTATEMENT AND FIRST AMENDMENT
TO PURCHASE AND SALE AGREEMENT
 
This REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Reinstatement Agreement”) is made and entered into as of the 6th day of
January, 2011, by and between OXFORD TRAIL JV LLC, a Delaware limited liability
company (“Seller”), and TRAIL CREEK APARTMENTS, LLC, a Delaware limited
liability company (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement (the “Agreement”) for the sale and purchase of those certain tracts or
parcels of land and the improvements situated thereon located in Hampton,
Virginia as more particularly set forth in the Agreement (the “Property”); and
 
WHEREAS, Purchaser terminated the Agreement pursuant to that certain termination
letter dated December 22, 2010; and
 
WHEREAS, Seller and Purchaser desire to reinstate the Agreement and to amend the
Agreement as provided herein;
 
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Capitalized Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Agreement.
 
2.           Reinstatement.  Seller and Purchaser hereby reinstate the Agreement
effective as of the date of this Reinstatement Agreement and agree that
notwithstanding any term to the contrary in the Agreement, the Agreement is
hereby modified and amended as follows:
 
 
(a)
Purchase Price.  Section 2.1 of the Agreement is hereby amended to delete the
reference to “TWENTY-THREE MILLION FIVE HUNDRED THOUSAND AND No/100 Dollars
($23,500,000.00)” and to insert “TWENTY-THREE MILLION FIVE HUNDRED THIRTY-FIVE
THOUSAND AND No/100 Dollars ($23,535,000.00)” in lieu thereof.

 
 
(b)
Earnest Money.  Section 3.1 of the Agreement is hereby deleted in its entirety
and the following is hereby substituted in lieu thereof:

 
“3.1  Earnest Money.  Purchaser shall deliver to Chicago Title Insurance
Company or another reputable title company mutually approved by Seller and
Purchaser (“Escrow Agent” and “Title Company”), no later than February 4, 2011,
an earnest money deposit (the “Deposit”) in the amount of SEVEN HUNDRED FIFTY
THOUSAND AND No/100 Dollars ($750,000.00).  The Deposit and all interest accrued
thereon is referred to herein as the “Earnest Money.”  Upon deposit with the
Escrow Agent, all Earnest Money shall be non-refundable in all events except in
the event that Purchaser terminates this Agreement and is entitled to a refund
of the Earnest Money under the terms of Sections 7.1, 7.2 or 8.1(i) below.  In
the event the sale of the Property is consummated under this Agreement, the
Earnest Money shall be paid to Seller and applied as a credit against the
Purchase Price at Closing.”

 
 

--------------------------------------------------------------------------------

 

 
(c)
Inspection Period.  Section 4.1.1 of the Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

 
“4.1.1           Inspection Period.  During the period commencing on the
Effective Date and expiring at 5:00 p.m. (in Atlanta, Georgia) on February 4,
2011 (the “Inspection Period”), the following matters shall be conditions
precedent to Purchaser’s obligations under this Agreement:
 
(a)           Purchaser’s being satisfied in Purchaser’s sole discretion that
the Property is suitable for Purchaser’s intended uses; and
 
(b)           Purchaser’s being satisfied, in Purchaser’s sole discretion, with
the items delivered to Purchaser pursuant to Section 4.1 above.
 
In the event that Purchaser notifies Seller and Escrow Agent in writing on or
before the expiration of the Inspection Period that Purchaser elects to
terminate the transaction contemplated by this Agreement, then this Agreement
shall terminate, whereupon the Deposit and any interest earned with respect
thereto shall be refunded to Purchaser within five (5) days after Seller’s and
Escrow Agent’s receipt of Purchaser’s written notification, except for One
Hundred ($100.00) Dollars of the Deposit which shall be paid to Seller in
consideration of entering into this Agreement, and this Agreement shall be of no
further force or effect with Purchaser and Seller having no further rights,
obligation or liability hereunder except for such obligations which by their
terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).  In the event Purchaser does not deliver written notice
terminating the transaction contemplated by this Agreement on or before the
expiration of the Inspection Period, then the transaction contemplated by this
Agreement shall proceed and all Earnest Money shall be non-refundable in all
events except in the event that Purchaser terminates this Agreement and is
entitled to a refund of the Earnest Money under the terms of Sections 7.1, 7.2
or 8.1(i) below.”
 
 
(d)
Seller’s Response to Title Objections.  Section 4.1.3(a) of the Agreement is
hereby amended to delete the fifth (5th) sentence of such section which reads
“Seller shall notify Purchaser in writing within five (5) days following
Seller’s receipt of the Title Objection Letter concerning which title
objections, if any, Seller has agreed to cure” and to insert the following in
lieu thereof:

 
“Seller shall notify Purchaser in writing no later than January 11, 2011 which
title objections, if any, Seller has agreed to cure.”
 
 
(e)
Seller’s Response to Survey Objections.  Section 4.1.4 of the Agreement is
hereby amended to delete the fourth (4th) sentence of such section which reads
“Seller shall notify Purchaser in writing within five (5) days following
Seller’s receipt of the Survey Comment Letter concerning which objections to the
Survey, if any, Seller has agreed to cure” and to insert the following in lieu
thereof:

 
“Seller shall notify Purchaser in writing no later than January 11, 2011 which
objections to the Survey, if any, Seller has agreed to cure.”

 
2

--------------------------------------------------------------------------------

 

 
(f)
Closing.  Section 6.1 of the Agreement is hereby deleted in its entirety and the
following is hereby substituted in lieu thereof:

 
“6.1         Closing.  The closing of the transaction contemplated hereby (the
“Closing”) shall be held at the offices of the Escrow Agent, located at the
address set forth in Section 9.1 hereof, on February 22, 2011 (the “Closing
Date”), unless the parties mutually agree in writing upon another place, time or
date.  Seller and Purchaser agree that the Closing shall be consummated through
an escrow closing with the Escrow Agent acting as escrow agent.”
 
3.           Effective Date; Escrow Agent Acknowledgment.  Seller and Purchaser
hereby confirm and agree that the “Effective Date” of the Agreement is December
16, 2010 for all purposes.  The parties further agree that Purchaser shall cause
the Escrow Agent to execute and deliver to the parties the acknowledgement page
attached hereto as Exhibit “A” promptly after the Escrow Agent’s receipt of the
Deposit on or before February 4, 2011, and the attached Escrow Agent
acknowledgment page shall replace the acknowledgment page listed as page 26 of
the Agreement.
 
4.           Ratification.  Except as set forth above, the Agreement remains
unaltered and is reinstated as provided herein, and Seller and Purchaser do
hereby ratify and confirm the Agreement, as reinstated, modified and amended
herein.  The Agreement, as modified by this Reinstatement Agreement, contains
the entire agreement by and between Seller and Purchaser with respect to the
sale and purchase of the Property.  This Reinstatement Agreement shall be
binding upon and inure to the benefit of the successors and assigns of Seller
and Purchaser.
 
5.           Counterparts.  This Reinstatement Agreement may be executed in
multiple counterparts and by facsimile signature, all of which taken together
shall constitute one and the same agreement, binding upon the parties
hereto.  All references herein to the term “facsimile” shall be deemed to
include a document forwarded by electronic mail as a Portable Document Format
(.pdf) attachment to such electronic mail.
 
IN WITNESS WHEREOF, Purchaser and Seller have executed this Reinstatement
Agreement to be effective on the date set forth above.
 
PURCHASER:
 
TRAIL CREEK APARTMENTS, LLC,
a Delaware limited liability company
   
By:
Preferred Apartment Communities Operating Partnership, L.P., a Delaware limited
partnership, its sole member
       
By:
Preferred Apartment Communities, Inc., a Maryland corporation, its General
Partner
           
By:
/s/ John A. Williams
     
John A. Williams
     
Chief Executive Officer

 
[SIGNATURES CONTINUE ON NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

SELLER:
 
OXFORD TRAIL  JV LLC,
a Delaware limited liability company,
   
By:
Oxford Trail Partners LLC,
a Georgia limited liability company, its managing member
       
By:
Oxford Trail Development LLC,
a Georgia limited liability company, its managing member
           
By:
/s/ W. Daniel Faulk, Jr.
     
W. Daniel Faulk, Jr., Manager



 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
[ATTACHED]

 
 

--------------------------------------------------------------------------------

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit in the
amount of $750,000.00 and a fully executed copy of this Agreement and the
amendment thereto, and agrees to hold and dispose of the Earnest Money in
accordance with the provisions of this Agreement.  Seller and Purchaser hereby
designate the Escrow Agent as the “Real Estate Reporting Person” with respect to
the transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.
 
CHICAGO TITLE INSURANCE COMPANY
     
By:
   
Name:
   
Title: Authorized Signatory
     
Date of Execution by Escrow Agent:
     
_______________________, 2011
 

 
 
 

--------------------------------------------------------------------------------

 